Title: Virginia Delegates to Benjamin Harrison, 19 November 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Novr. 19th. 1782.
We had the honor yesterday of your Excellency’s letter of the 8th. inst. on the several subjects of which we must postpone an answer untill the next mail.
We are sorry to be obliged to repeat our inability to add any intelligence relative to the negociations for peace. Various reports prevail of the surrender of Gibralter, but they amount to nothing more than a small degree of probability. The investiture of Jamaica is also reported, but rests on still more slender testimony. There seems to be every proof of the evacuation of Charles-town short of an official report of it. Col: Bland set out on friday last for Richmond. To his information we beg leave to refer for a full state of all precedent circumstances.
We have the honor to be with great esteem Yr. Excelly’s obt. & hble servts.
Jos: JonesJ Madison Jr
